8. Statute of the European Ombudsman (
- Before the vote on Amendment 8:
President-in-Office of the Council. - (SL) The Presidency wishes on behalf of the Council to confirm its approval of the amendment of the Statute for the European Ombudsman, which has been the subject of voting in this esteemed assembly.
I would like to take this opportunity to thank the European Parliament and the European Commission for their creative cooperation. On the basis of this creative cooperation, we reached agreement on the modification of the Statute in a relatively short time. Special thanks on behalf of the Council are owed to the rapporteur Mrs Jäätteenmäki, the chairman of the AFCO committee Mr Leinen, and Mr Méndez de Vigo MEP.
The Council welcomes this important achievement. Indeed we believe that the amendment of the Statute will increase the confidence of citizens in the proper functioning of European institutions and the European Union as a whole.